                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 PAUL ADAMS,

                              Petitioner,
                                                                   OPINION and ORDER
        v.
                                                                        18-cv-982-jdp
 LIZI TEGELS,

                              Respondent.


       Pro se petitioner Paul Adams, a state inmate confined at Jackson Correctional

Institution, has filed a petition for writ of habeas corpus under 28 U.S.C. § 2254 challenging

his 2013 conviction for operating a vehicle while under the influence of an intoxicant (OWI).

Adams contends that the sentencing judge violated his constitutional rights by enhancing his

sentence based on two uncounseled OWI convictions from 1994 and 2004.

       Adams has paid the $5 filing fee, and the case is now before me for preliminary review

under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, I must dismiss the

petition “if it plainly appears from the petition and any attached exhibits that the petitioner is

not entitled to relief.” Because Adams is appearing pro se, I must read the allegations

generously, reviewing them under “less stringent standards than formal pleadings drafted by

lawyers.” Haines v. Kerner, 404 U.S. 519, 521 (1972). Having reviewed the petition with this

principle in mind, I conclude that Adams’s habeas petition likely must be dismissed because it

is procedurally defaulted and untimely. I will give Adams a short deadline to show cause why

the case should not be dismissed.
                                 ALLEGATIONS OF FACT

       The following facts are drawn from the petition and state court records, some of which

Adams attaches to his petition and others of which are available online.

       On February 16, 1994, Adams was charged with operating a vehicle while intoxicated

(second offense) in Milwaukee County Circuit Court Case No. T-401233. Adams says that he

requested appointment of counsel by the circuit court during his initial appearance, but was

told he would have to return to court at a later date to determine whether he was eligible for

appointed counsel. On April 12, 1994, Adams appeared without counsel and entered a guilty

plea. He received a sentence of 80 days’ imprisonment.

       On March 19, 2004, Adams was charged with operating a vehicle while intoxicated

(fourth offense) in Waukesha County. See State of Wisconsin v. Paul A. Adams, 2004-CF-940,

available at https://wcca.wicourts.gov. On May 4, 2004, he appeared without counsel and entered

a plea of no contest. Although he signed a “waiver of attorney” statement on the day of the

plea hearing, see Dkt. 1-1, at 59–61, Adams contends that he was not provided enough time to

review and properly understand the documents he was signing.

       Fast forward to 2013. On December 30, Adams was charged in Waukesha County

Circuit Court Case No. 13-CF-1535 with operating a vehicle while intoxicated (seventh

offense). This time, he was represented by an attorney. On September 11, 2014, Adams

pleaded no contest to the OWI charge on the advice of counsel. The sentencing judge relied

on Adams’s prior convictions in determining the sentence, including the uncounseled 1994 and

2004 convictions. He sentenced Adams to eight years in the state prison system—three years

of initial confinement and five years of extended supervision—consecutive to the sentence he

was already serving.


                                              2
       Adams filed a notice of appeal on October 20, 2014. See State v. Paul A. Adams, 2014-

AP-2506, available at https://wcca.wicourts.gov. For reasons that aren’t clear, that appeal was

dismissed in favor of further proceedings. See State v. Paul A. Adams, 2015-AP-2163, available

at https://wcca.wicourts.gov. On August 12, 2015, Adams, by new counsel, filed a postconviction

motion in the circuit court contending that his 2013 plea was involuntary and that his trial

counsel was ineffective because neither the court nor his attorney checked his understanding

of the elements of the offense. The circuit court held an evidentiary hearing on October 7,

2015 and denied the plea-withdrawal motion. Adams appealed his judgment of conviction and

the denial of his postconviction motion to the court of appeals, which affirmed on December

28, 2016. See State v. Adams, 2017 WI App 7, 373 Wis. 2d 309, 895 N.W.2d 103. The

Wisconsin Supreme Court denied review on April 10, 2017. See State v. Adams, 2017 WI 47,

375 Wis. 2d 130, 898 N.W.2d 583.

       On June 14, 2016, while Adams’s direct appeal and postconviction motion remained

pending before the state court of appeals, Adams filed two pro se motions with the circuit court

under Wis. Stat. § 974.06, raising collateral challenges to the 1994 and 2004 uncounseled

convictions for the first time. See Dkt. 1-1, at 25–89. On August 15, 2016, the circuit court

denied the motions without reaching the merits, holding that Adams’s case was “currently

under appeal to the Court of Appeals and until a final decision has been passed down in the

case, this Court does not have jurisdiction to hear new post-conviction collateral attack

motions.” Id. at 21. Adams appealed this denial to the court of appeals. In his appellate briefs,

Adams made two new assertions: (1) that he had “repeatedly urged” his trial attorney in the

2013 proceedings “to challenge two of his prior convictions on the basis that they were entered

while he did not have counsel to represent him,” and (2) that he made “repeated requests”


                                               3
that his appellate counsel in those proceedings “raise the issue of the sentence in this case being

based upon prior convictions entered while Adams was unrepresented.” Dkt. 1-1, at 8. On

December 13, 2017, the court of appeals summarily affirmed the circuit court’s decision that

it lacked jurisdiction to address Adams’s postconviction motion. Id. at 121–23. The Wisconsin

Supreme Court denied review on July 10, 2018. See State v. Adams, 2018 WI 92, 383 Wis. 2d

624, 918 N.W.2d 431. Adams filed his petition with this court on November 28, 2018.



                                           ANALYSIS

       In his habeas petition, Adams contends that he is entitled to relief under 28 U.S.C.

§ 2254 because uncounseled OWI convictions were used to enhance the sentence he is

currently serving, in violation of his Sixth Amendment rights. See Burgett v. Texas, 389 U.S.

109, 115 (1967) (convictions obtained in violation of a defendant’s right to counsel cannot be

used to support guilt or enhance punishment on a subsequent offense); but see Nichols v. United

States, 511 U.S. 738, 746–47 (1994) (sentence enhancement based on uncounseled prior

misdemeanor conviction that had not resulted in a term of incarceration did not violate the

Sixth Amendment). But it is not clear that I can reach the merits of this claim for relief because

his petition is both barred by the doctrine of procedural default and is untimely.

A. Procedural default

       Before a prisoner can seek relief in federal court, he must first exhaust the remedies

available to him in state court, 28 U.S.C. § 2254(b)(1)(A), “thereby giving the State the

‘opportunity to pass upon and correct’ alleged violations of its prisoners’ federal rights.”

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting Duncan v. Henry, 513 U.S. 364, 365 (1995)

(per curiam) (citation omitted)). To satisfy the doctrine of exhaustion, a habeas petitioner must


                                                4
“fully and fairly present” his claims in such a way as to give state appellate courts a meaningful

opportunity to consider the substance of those claims and correct any mistakes. Picard v.

Connor, 404 U.S. 270, 275 (1971); Curtis v. Montgomery, 552 F.3d 578, 582 (7th Cir. 2009).

To “fully” present his claims, a petitioner must pursue all available avenues of relief and comply

with the state’s procedural requirement before turning to the federal courts. A habeas petitioner

who misses an opportunity to properly present a claim in state court commits a procedural

default that may forfeit federal review of that claim. Id. at 582 (citing Lieberman v. Thomas, 505

F.3d 665, 669 (7th Cir. 2007)).

       The record shows that Adams failed to raise the uncounseled OWI convictions in his

initial postconviction motion and on direct appeal. Instead, he raised them for the first time in

the pro se postconviction motions he filed on June 14, 2016. These motions did not constitute

proper exhaustion because the circuit court dismissed them on state procedural grounds. A

claim is procedurally defaulted if a state court dismisses it on a state procedural ground that is

independent of the federal question and adequate to support the judgment. Perruquet v. Briley,

390 F.3d 505, 514 (7th Cir. 2004); Johnson v. Thurmer, 624 F.3d 786, 789 (7th Cir. 2010). “A

state procedural ground is independent if it was expressly relied on by the state court in

rejecting the claim, and it is adequate if it is a clearly established and consistently followed

state practice at the time it is applied.” Id. at 789–90 (citing Ford v. Georgia, 498 U.S. 411,

423–24 (1991) and Smith v. McKee, 598 F.3d 374, 382 (7th Cir. 2010)).

       Here, the state courts did not reach the merits of Adams’s claims because they

concluded that the circuit court lacked jurisdiction to adjudicate them while Adams’s appeal

remained pending. See Dkt. 1-1, at 20–21; 121–23 (citing Wis. Stat. § 974.06(1); Wis. Stat.

§ 808.075(2); State v. Redmond, 203 Wis. 2d 13, 22, 552 N.W.2d 115 (Ct. App. 1996)). This


                                                5
jurisdictional bar preventing circuit courts from hearing further postconviction motions once a

notice of appeal has been filed is clearly established and appears to be consistently followed in

the Wisconsin courts. See, e.g., Redmond, 203 Wis. 2d at 22. So it constituted an independent

and adequate state procedural ground.

       Adams contends that the state court of appeals shouldn’t have affirmed the circuit

court’s jurisdiction-based dismissal because, by the time it issued its decision on December 13,

2017, the Wisconsin Supreme Court had already denied Adams’s direct appeal and initial

postconviction motion, thereby restoring the circuit court’s jurisdiction over the case. But

appellate courts review lower court decisions based on the record that existed at the time of

the circuit court’s decision, not based on subsequent developments in the case. Even after the

Wisconsin Supreme Court denied review and the circuit court regained jurisdiction, Adams

made no attempt to file a procedurally compliant § 974.06 motion on the uncounseled OWI

convictions. Instead, he appealed the circuit court’s jurisdiction-based denial up to the

Wisconsin Supreme Court and, when it denied review, filed this habeas petition.

       Because the state courts declined to reach the merits of his uncounseled OWI-related

claims based on an independent and adequate state procedural rule, Adams’s habeas claim is

probably procedurally defaulted. Where a procedural default has occurred, federal habeas

corpus review is available only if the petitioner can demonstrate: (1) “cause for the default and

actual prejudice as a result of the alleged violation of federal law,” Coleman v. Thompson, 501

U.S. 722, 750 (1991), or (2) that “failure to consider the claims will result in a fundamental

miscarriage of justice.” Brown v. Watters, 599 F.3d 602, 609 (7th Cir. 2010) (citing Johnson v.

Hulett, 574 F.3d 428, 430 (7th Cir. 2009)).




                                               6
       To show cause for the default sufficient to overcome a procedural default, a petitioner

must demonstrate “that some objective factor” prevented compliance with the procedural rule.

Coleman, 501 U.S. at 753 (citing Murray v. Carrier, 477 U.S. 478, 488 (1986)). To show

prejudice, a petitioner must present evidence that the alleged violations “worked to his actual

and substantial disadvantage,” which infected his entire proceeding with “error of

constitutional dimensions.” Perruquet, 390 F.3d at 515 (citation omitted). A fundamental

miscarriage of justice occurs only where the petitioner presents evidence showing that he is

“actually innocent” of the charges against him or the punishment imposed. See, e.g., Dretke v.

Haley, 541 U.S. 386, 393 (2004).

       I will give Adams an opportunity to overcome his default by showing: (1) what cause

he may have for his failure to properly present his defaulted claims concerning the 1994 and

2004 OWI convictions in his initial postconviction motion and direct appeal; and (2) what

prejudice he will suffer as the result of his failure to raise these claims properly. If Adams

contends that he didn’t raise these issues on direct appeal because his lawyers refused to do so,

he must also explain why he failed to file a procedurally proper § 974.06 in the circuit court

after his direct appeal had resolved. Alternatively or in addition, Adams may be able to

overcome his default if he can persuade the court that (3) failure to review his claims will

constitute a fundamental miscarriage of justice because he is actually innocent of the charges.

If Adams fails to show that his procedural default should be overlooked, I will dismiss his

petition.

B. Untimeliness

       There is a separate, related issue raised by Adams’s procedurally defective

postconviction motion: untimeliness. Petitions brought under § 2254 are subject to a one-year


                                               7
statute of limitations running from certain specified dates. See 28 U.S.C. § 2244(d). The one-

year limitation period begins to run from the latest of: (1) the date on which judgment in the

state case became final by the conclusion of direct review or the expiration of the time for

seeking such review; (2) the date on which any state impediment to filing the petition was

removed; (3) the date on which the constitutional right asserted was first recognized by the

Supreme Court, if that right was also made retroactively applicable to cases on collateral review;

or (4) the date on which the factual predicate of the claims could have been discovered through

the exercise of due diligence. See 28 U.S.C. § 2244(d)(1)(A)–(D).

       Here, the relevant date appears to be the date on which Adams’s judgment of conviction

became final, which was on April 10, 2017—the date the Wisconsin Supreme Court denied

review of his direct appeal. His one-year clock for filing a federal habeas petition on that

conviction began running on July 10, 2017, 90 days after the Wisconsin Supreme Court’s

denial of his petition for review. Anderson v. Litscher, 281 F.3d 672, 674–75 (7th Cir. 2002)

(one-year statute of limitations does not begin to run under § 2244(d)(1)(A) until expiration

of 90-day period in which prisoner could have filed petition for writ of certiorari with United

State Supreme Court). That means that the limitations period expired one year later, on July

20, 2018. The limitations period was not tolled by the filing of his procedurally defective

§ 974.06 motion challenging the uncounseled OWI convictions. See id. § 2244(d)(2) (“The

time during which a properly filed application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending shall not be counted toward any

period of limitation under this subsection.” (emphasis added)); Brooks v. Walls, 301 F.3d 839,

840–41 (7th Cir. 2002) (postconviction motion that failed to comply with Illinois procedural

rules governing collateral review was not “properly filed” for purposes of § 2244(d)(2)). Adams


                                                8
didn’t file his habeas petition in this court until November 28, 2018, which means it is likely

untimely.

       An untimely petition may be salvaged if grounds exist to equitably toll, or pause, the

running of the limitations period. But equitable tolling is an extraordinary remedy that is rarely

granted. Tucker v. Kingston, 538 F.3d 732, 734 (7th Cir. 2008). The Supreme Court has

explained that “a petitioner is entitled to equitable tolling only if she shows (1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal

quotation marks omitted).

       Habeas petitioners may also avoid application of the one-year time limit by arguing or

an equitable exception to § 2244(d)(1) based on a credible claim of actual innocence. See

McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). To qualify for this narrow exception, a

petitioner must persuade the district court “that, in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.” Schlup v. Delo,

513 U.S 298, 329 (1995). This is a demanding standard, which only permits review in

extraordinary cases. Coleman v. Lemke, 739 F.3d 342, 349 (7th Cir. 2014).

       I will give Adams an opportunity to show cause why his petition should not be

considered untimely. In his response, Adams should provide any information he has to show,

in accordance with the authorities cited above, either (1) that the petition is in fact timely

under § 2244(d); (2) that he qualifies for equitable tolling; or (3) that he should be excused

from the one-year limitations period because he is actually innocent.




                                                9
C. Remaining motions

       Adams has filed three additional motions. The first is a motion seeking appointment of

counsel. Dkt. 2 and Dkt. 4. I may appoint counsel for a habeas petitioner if “the interests of

justice so require” and the petitioner is “financially eligible.” 18 U.S.C. § 3006A(a)(2). When

deciding whether to appoint counsel, I consider (1) whether the petitioner “could obtain justice

without an attorney” given the complexity of the case and the petitioner’s ability; (2) whether

the petitioner “could not obtain a lawyer on [his] own”; and (3) whether the petitioner would

have “a reasonable chance of winning with a lawyer at [his] side.” Winsett v. Washington, 130

F.3d 269, 281 (7th Cir. 1997) (quoting Forbes v. Edgar, 112 F.3d 262, 264 (7th Cir. 1997)).

       At this point, I am not persuaded that appointing counsel for Adams serves the interests

of justice. Adams needs to show that his claims are neither procedurally defaulted nor untimely.

Based on his filings thus far, I am persuaded that Adams is capable of responding to this order

without the aid of counsel. His request for counsel will therefore be denied without prejudice

to him raising it again if he is able to overcome his procedural default and untimeliness.

       The other two motions Adams filed, which seek injunctive relief related to his medical

records and legal files, Dkt. 6 and Dkt. 7, were cross-filed in his currently pending § 1983 case

and denied in my order screening those claims. See Adams v. Tegels et al., No. 18-cv-971, Dkt.

15, at 6–7 (Mar. 25, 2019). I need not address them separately here.



                                            ORDER

       IT IS ORDERED that:

       1. Petitioner Paul Adams is directed to show cause why his petition should not be
          dismissed as untimely and barred by the doctrine of procedural default. Petitioner
          may have until May 21, 2019, to file his response.


                                               10
2. Petitioner’s motion for appointment of counsel, Dkt. 2 and Dkt. 4, is DENIED.

3. Petitioner’s motions for injunctive relief, Dkt. 6 and Dkt. 7, are DENIED

Entered April 30, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     11
